DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended in the response received 11/29/2021.
Claims 4-6, 8-10, 14-16, and 18-20 have previously been canceled in the response received 12/30/2016.
Accordingly, claims 1-3, 7, 11-13, 17, and 21-26 are pending.
Claims 1-3, 7, 11-13, 17, and 21-26 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Allowable Subject Matter
Claims 1-3, 7, 11-13, 17, and 21-26 would be allowable if rewritten or amended to overcome the rejections under 35 USC 112(a) and 35 U.S.C. 101, set forth in this Office action.

	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 11-13, 17, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 11 recite: “enable subsequent programming of a coding block with an office code based on a selection of the account number.” A review of the disclosure does not reveal the programming of a coding block with an office code based on a selection of an account number. Page 47 of the specification describes that a user may click on an account number and then select a “More” button to enter an office code as shown in Figure 7 and once the user presses the “Enter” key the information is saved. Although describing the that the information associated with the office code is saved, the saving of information is not equivalent to the programming of information. Additionally, while the office code is input into a “coding block,” the claimed “coding block” is not necessarily a block of programmable code. Rather, as described on page 35 of the specification, the “coding block” is merely a dimension of a totals table. As understood, this totals table is merely a ledger and therefore the coding block is merely a column/row/line of the ledger. Such a column/row/line of a ledger does not necessarily allow programming. Therefore, absent an explicit description that the ledger is being programmed, such programming is considered new matter. 
Claims 2, 3, 7, 12, 13, 17, and 21-26 inherit the deficiencies of claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7, 11-13, 17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3, 7, 11-13, 17, and 21-26 are directed to an abstract idea.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the method, as claimed in claim 11, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of facilitating purchases by employees of a company. Specifically, representative claim 1 directs itself to the abstract idea of: 
create at least a first ledger and a second ledger that are each dimensioned based on a totals table;
designate one of the first ledger and the second ledger as a leading ledger and the other of the first ledger and the second ledger as a related ledger;
present a user logon;
receive, through the user logon, information indicative of a user;
search for ratings on goods or services of at least one vendor;
determine whether the vendor meets a standard for preapproved vendors based on the review data and when the vendor fails to meet the standard, ban the vendor from being one of the approved vendors;
determine, based on the information indicative of the user, a list of the pre-approved vendors and pre-selected items from which the user is capable of ordering;
present a display of pre-approved vendors and the pre-selected items; 
receive information indicative of a purchase request for two or more items by an employee of the company; 
utilizing a single user display which accepts a document type entry, post a first entry for at least one of the two or more items in the leading ledger and a second entry for at least one of the two or more items in the related ledger based on the document type entry meeting a predetermined condition;
enable selection of an account number;
enable subsequent programming of a coding block with an office code based on selection of the account number;
provide, based on a predetermined set delivery time for the two or more items, a message to the employee requesting verification of receipt of the two or more items; 
receive from the employee, in response to the message, an indication that the two or more items have not yet been received; 
provide, in response to the indication that the two or more items have not yet been received, a query to the employee whether to cancel the purchase request or continue waiting for the two or more items; and
produce, utilizing the office code from the coding block, at least one financial statement based on the leading ledger and the related ledger.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG. Even in consideration of the 2019 PEG, the claims still recite an abstract idea. As described in the 2019 PEG, “certain methods of organizing human activity” include “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).” In this case, representative claim 1 recites the abstract idea of facilitating purchases by employees of a company. Specifically, representative claim 1 recites facilitating purchases by employees of a company by creating ledgers, presenting a display of vendors of pre-selected items that have been pre-approved by a company, receiving information indicative of a purchase request for two or more items by an employee of the company, recording the items in the ledgers, providing a message to the employee requesting verification of receipt of the items based on a predetermined set delivery time for the items, receiving an indication that the items have not yet been received from the employee, providing a query to the employee whether to cancel the purchase request or continue waiting for the items, and producing a financial statement based on the ledgers. Since the system relates to facilitating purchases by an employee and recording such purchases in ledgers, the system relates to sales activities or behaviors and/or business relations. As such, representative claim 1 recites an abstract idea such as certain methods of organizing human activity. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a CPU, data storage, access with the CPU the third party website and automatically download review data for the vendor; a user interface, an interface screen, and an automatic message. Although reciting additional elements, the additional elements are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform the abstract idea. Applicant’s specification does not provide any discussion or description of the elements as being anything other than generic elements. Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of facilitating purchases by employees of a company. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner and merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.
As such, representative claim 1 is ineligible. 
Dependent claims 2, 3, 7, 21, 23, and 25 do not aid in the eligibility of independent claim 1. For example, dependent claims 2, 3, 7, 21, 23, and 25 merely act to provide further embellishments of the abstract idea recited in representative claim 1. Claims 2, 3, and 7 do not recite additional elements supplementary to those recited in representative claim 1. 
As such, claims 2, 3, 7, 21, 23, and 25 are ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although
literally invoking a method, claims 11-13, 17, 22, 24, and 26 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1-3, 7, 21, 23, and 25. As such, claims 11-13, 17, 22, 24, and 26 are rejected for at least similar rationale as discussed above.
	








	




	
	
	



Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 9 of the Remarks Applicant argues that “the selection of the account number enables programming of a coding block with an office code, thus improving the efficiency of using the electronic device similar to Core Wireless, for example, because it saves the user from complicated navigation and recoding of office codes to process financial statements.” The Examiner respectfully disagrees. In Core Wireless the court determined that the claims were directed to “an improved user interface for computing devices, not to the abstract idea of an index.” Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018).  The court stated that the claims disclosed “a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.” Id. This improvement was further supported in the specification which noted deficiencies relating to the inefficient functioning of computers with small screens. Id. In contrast to the invention and claims in Core Wireless, the current claims and specification do not describe an improvement to interfaces. Not only do the claims merely claim the use of a generic interface to implement the abstract idea, the specification provides no discussion of an improvement to interfaces. Rather, Applicant’s specification describes the benefits of the system as improving the management of vendors and ledgers. Such an improvement is divergent from that of technology, and specifically, interfaces as were improved in Core Wireless. 
It is also noted that the October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. In contrast to the invention and claims in Core Wireless, Applicant’s specification provides no explanation of an improvement to the functioning of interfaces or processing devices. Rather, the specification, broadly describes business problems of managing purchases from vendors and ledgers. While Applicant argues that the claimed invention improves efficiency of a processing devices by performing the claimed invention via a single user interface, such an improvement is not described in the originally filed disclosure and is not readily apparent based on a reading of the claims. As such, unlike Core Wireless, the claims do not recite an improvement to technology or interfaces. 
On page 9 of the Remarks Applicant argues that the invention of claims 1 and 11 is also in line with Enfish,” as “the present claims are advantageous, for example, because they enable reports to be generated by local office, national office, regional office or global office,” which “has been a problem with prior systems which are not suited for large businesses with a global presence with multiple offices,” and “the presently claimed invention provides a system with increased flexibility to account for multiple offices.” The Examiner respectfully disagrees. The claims in Enfish focused on a specific improvement in computer capabilities i.e. a self-referential table for a computer database. Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). Unlike Enfish, the present claims and specification are not directed to a similar improvement. Although Applicant argues that the claims is directed toward an improvement to computer functionality, the claims are merely directed toward a system related to managing purchasing from vendors and the generation of ledgers, which, at best, could be considered a business or commerce improvement rather than an improvement to computer or technology. This is unlike Enfish which was directed toward a very particular improvement to a computer database.
Furthermore, in finding that the claims did not recite an abstract idea and thus were eligible, the court in Enfish determined that the Enfish claims were not ones in which general-purpose computer components were added after the fact to a fundamental economic practice or mathematical equation (or other abstract idea). Id. In contrast, the thrust of the present claims is managing purchasing from vendors and ledgers wherein the computer components are ones in which general-purpose computer components were added after the fact. Neither the claims nor the specification provide any specific explanation of a specific implementation or improvement of the general-purpose computer components. As such, the claims are unlike those found eligible in Enfish and thus the Examiner maintains that the claims recite an abstract idea and are ineligible, unlike Enfish. 
	

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625